 

Exhibit 10.35 

﻿

PDVWIRELESS, INC. 
executive severance plan
(As Amended on February 12, 2019)

Purpose of the Plan

The Board believes that it is in the best interests of the Company to encourage
the continued employment and dedication of certain executives and key employees
by providing economic security to such individuals in the event of certain
terminations of employment, and the Plan has been established for this
purpose. The Plan is intended to be a “welfare plan”  under ERISA providing
benefits to a select group of management or highly compensated employees as
described in DOL Regulation section 2520.104-24.  Capitalized terms used in the
Plan are defined in Section 10, except as otherwise specified.

Effective Date

The Plan shall be effective only with respect to a termination of employment
covered by the Plan that occurs on or after February 18, 2015 (the “Effective
Date”).

Administration

The Committee shall act as the plan administrator and the “named fiduciary” of
the Plan for purposes of ERISA. Before a Change in Control, the Committee has
sole and absolute discretion and authority to administer the Plan, including the
sole and absolute discretion and authority to:

adopt such rules as it deems advisable in connection with the administration of
the Plan, and to construe, interpret, apply and enforce the Plan and any such
rules and to remedy ambiguities, errors or omissions in the Plan;

determine questions of eligibility and entitlement to benefits and any other
terms of the Plan applicable to the Participants; the Committee’s determinations
are conclusive and binding on all parties affected by its determinations;

act under the Plan on a case-by-case basis; the Committee’s decisions under the
Plan need not be uniform with respect to similarly situated Participants; and

delegate its authority under the Plan to any director, officer, employee, or
group of directors, officers and/or employees of the Company.

If any person with administrative authority becomes eligible or makes a claim
for Plan benefits, that person will have no authority with respect to any matter
specifically affecting his/her individual interest under the Plan, and the
Committee will designate another person to exercise such authority.





 

--------------------------------------------------------------------------------

 

Notwithstanding anything in the Plan to the contrary, after a Change in Control,
neither the Committee nor the Board nor any other person or entity shall have
any discretionary authority in the administration of the Plan, and any court or
tribunal that adjudicates any dispute, controversy or claim in connection with
any Severance Benefits under this Plan will apply a de novo standard of review
to any determinations made by the Committee or Board following such Change in
Control. Such de novo standard shall apply notwithstanding the grant of full
discretion hereunder to the Committee, Board, or any person or entity or
characterization of any decision by the Committee, Board, or by such person or
entity as final, binding or conclusive on any party.

Participation

Eligibility under the Plan is limited to Company executive employees specified
herein and such other key employees as may be designated by the Committee from
time to time.  In order to become Participant, the executive or key employee
must enter into a written Participation Agreement with the Company. 

Severance Benefits

(a)Before a Change in Control.  If a Participant’s employment with the Company
is terminated after the Effective Date and before a Change in Control either by
the Company for reasons other than Cause, death, or Disability, or by the
Participant for Good Reason, then the Participant will be entitled to receive
his or her Accrued Benefits and, subject to the Participant’s satisfaction of
the requirements of Section 6(a) (regarding waiver and release of claims) and
Section 6(b) (regarding restrictive covenants), the Company shall provide the
Participant with the following Severance Benefits:  

(i)payment of the Cash Severance specified in this Section 5(a)(i),  which
amount shall be paid in installments in accordance with the Company’s normal
payroll schedule over the Severance Payment Period beginning no later than the
first regular payroll period following the expiration of any period during which
a Participant may revoke the waiver and release of claims executed pursuant to
Section 6(a), so long as that waiver and release becomes effective no later than
sixty (60) days after the Participant’s termination of employment.
Notwithstanding the foregoing, if the period during which a Participant has
discretion to execute or revoke the waiver and release of claims straddles two
taxable years of the Participant, then the Company shall make the payment in the
second of such taxable years, regardless of which taxable year the Participant
actually delivers the executed waiver and release to the Company:

(A)Tier 1  Executive: an amount equal to 2.0 times the sum of Base Salary plus
Target Bonus;

(B)Tier 2 Executive: an amount equal to 1.0 times the sum of Base Salary plus
Target Bonus; and

(C)Tier 3 Executive: an amount specified by the Committee from time to time. 



2

 

--------------------------------------------------------------------------------

 

(ii)a pro-rated Target Bonus for the Company’s fiscal year in which the
termination occurs, pro-rated based on the number of full and partial calendar
months during such year prior to the date of termination of employment, which
amount shall be paid at the time at which bonuses are paid to actively employed
executives for such fiscal year; 

(iii)with respect to equity awards outstanding on the effective date of
termination of employment:  

(A)Tier 1 and Tier 2 Executives:  (I) all outstanding equity awards granted by
the Company prior to the Effective Date to the terminated Tier 1 Executive or
Tier 2 Executive, as applicable, shall become fully vested and exercisable for a
period of two (2) years following the effective date of such termination or
until the option expiration date, if earlier; and (II) all equity awards, if
any, granted by the Company to the terminated Tier 1 Executive or Tier 2
Executive, as applicable, after the Effective Date, (x) to the extent vesting of
such equity award is subject to vesting based on service, shall be accelerated
on a pro rata basis determined by multiplying the number of awards that would
have vested on the next scheduled vesting date following the effective date on
which the affected Participant’s employment terminates by a fraction, the
numerator of which is the number of full and partial months (rounded up) that
the Participant was employed since the last vesting gate (or date of grant of an
award if there is no prior vesting date), and the denominator of which is the
number of months in the period beginning on the last vesting date (or date of
grant if there is no prior vesting date) and ending on the next vesting date,
and (y) to the extent such equity award is a stock option or stock appreciation
right, shall be exercisable for a period of nine (9) months following the
effective date of such termination or until the option expiration date, if
earlier. 

(B)Tier 3 Executives:    as specified by the Committee from time to time;  

(iv)Health Benefit Continuation; and

(v)Outplacement Assistance.

(b)Termination Less Than Six Months Before a Change in Control.  If the
employment of a Participant who is a Tier 1 or Tier 2 Executive is terminated
after the Effective Date either by the Company for reasons other than Cause,
death, or Disability, or by the Participant for Good Reason, the Participant
begins to receive severance in accordance with Section 5(a), and a Change in
Control occurs within six (6) months after the effective date of such
termination of employment, then (i) no further payments shall be made pursuant
to Sections 5(a)(i) and 5(a)(ii), and the Participant shall receive a single
lump sum cash payment upon such Change in Control (or such later date as the
release becomes effective as provided in Section



3

 

--------------------------------------------------------------------------------

 

6(a)) equal to the amount (if any) by which (A)  the sum of the Cash Severance
determined in accordance with Section 5(c)(i) plus the prorated Target Bonus
determined in accordance with Section 5(c)(ii), exceeds (B)  the amount of any
Cash Severance already paid to the Participant under Section 5(a)(i) and the
amount of any pro-rated bonus already paid to the Participant under Section
5(a)(ii) for the Company’s fiscal year in which the termination occurs based on
actual performance, and (ii)  all outstanding equity awards granted by the
Company to such Participant shall become fully vested upon such Change in
Control, and to the extent such equity award is a stock option or stock
appreciation right which is not cashed out upon the Change in Control, shall be
exercisable for a period for a period of two (2) years following the effective
date of such termination or until the option expiration date, if earlier.  If a
Change in Control occurs more than six (6) months after the effective date of a
Participant’s termination of employment,  all payments specified by Section 5(a)
will continue to be paid as scheduled.

(c)After a Change in Control.  If a Participant’s employment with the Company is
terminated within 24 months after a Change in Control either by the Company for
reasons other than Cause, death, or Disability, or by the Participant for Good
Reason, then the Participant will be entitled to receive his or her Accrued
Benefits and, subject to the Participant’s satisfaction of the requirements of
Section 6(a) (regarding waiver and release of claims) and Section
6(b) (regarding restrictive covenants), the Company shall provide the
Participant with the following Severance Benefits in lieu of those provided
under Section 5(a):

(i)payment of the Cash Severance specified in this Section 5(c)(i), which amount
shall be paid in a lump sum cash amount no later three (3) business days
following the expiration of any period during which a Participant may revoke the
waiver and release of claims executed pursuant to Section 6(a), so long as that
waiver and release becomes effective no later than sixty (60) days after the
Participant’s termination of employment (or the Change in Control Date, for a
Participant whose termination of employment is deemed to occur on the Change in
Control Date).  Notwithstanding the foregoing, if the period during which a
Participant has discretion to execute or revoke the waiver and release of claims
straddles two taxable years of the Participant, then the Company shall make the
payment in the second of such taxable years, regardless of which taxable year
the Participant actually delivers the executed waiver and release to the
Company:

(A)Tier 1 Executive: an amount equal to 2.0 times the sum of Base Salary plus
Target Bonus;

(B)Tier 2 Executive: an amount 1.0 times the sum of Base Salary plus Target
Bonus; and

(C)Tier 3 Executive: an amount specified by the Committee from time to time. 

(ii)a pro-rated Target Bonus for the Company’s fiscal year in which the
termination occurs, pro-rated based on the number of full and partial calendar
months during such year prior to the date of termination of employment, which
amount shall be paid at the time and subject to the same conditions as the Cash
Severance;





4

 

--------------------------------------------------------------------------------

 

(iii)with respect to equity awards outstanding on the effective date of
termination of employment:  

(A)Tier 1 and Tier 2 Executives:  (I) all outstanding equity awards granted by
the Company to the terminated Tier 1 Executive or Tier 2 Executive, as
applicable, shall become fully vested, and to the extent such equity award is a
stock option or stock appreciation right which is not cashed out upon the Change
in Control, shall be exercisable for a period for a period of two (2) years
following the effective date of such termination or until the option expiration
date, if earlier;  

(B)Tier 3 Executives:    as specified by the Committee from time to time;  

(iv)Health Benefit Continuation; and

(v)Outplacement Assistance.

(d)Form of Severance under Existing Agreement.  Participants who are covered by
an existing employment or severance agreement with the Company on the Effective
Date agree that their existing rights under that agreement are terminated and
replaced with the provisions of this Plan; provided, however, that for the
duration of the original remaining term of the employment or severance agreement
only, the timing and form of severance (i.e., lump sum or installments) in the
employment or severance agreement shall supersede the timing and form of payment
provisions in this Section 5 and control the timing and form of payment of the
Cash Severance.  The Participation Agreement shall provide that, unless
otherwise agreed to in writing by the Participant and the Company, that any
defined terms in any outstanding equity awards held by the Participant as of the
Effective Date shall be superseded and replaced in their entirety by the defined
terms in Section 10 of this Plan (including, but not limited to, “Cause”,
“Change of Control”, “Disability” and “Good Reason”).

(e)Employment with Successor. Notwithstanding anything to the contrary under the
Plan, no Severance Benefits shall be paid to a Tier 2 or Tier 3 Executive (but
this sentence shall not apply to a Tier 1 Executive) who is offered comparable
employment by an entity that purchases a unit or asset of the Company or,
following a Change in Control, by a successor to the Company. “Comparable
employment” is determined in good faith based on the facts and circumstances in
each case, but means employment with duties, responsibilities, Base
Salary, annual short-term incentive opportunity, annual long-term incentive
opportunity and location that are substantially similar in the aggregate to the
Participant’s prior employment with the Company. A Participant who accepts
comparable employment with a successor to the Company following a Change in
Control remains entitled to receive Severance Benefits if the Participant’s
employment is terminated as specified under Section 5(c) (including for purposes
of clarity by the Participant for Good Reason).    

(f)Release of Claims and Restrictive Covenants.  Notwithstanding anything in
this Plan to the contrary, the Severance Benefits are subject to and contingent
on the Participant’s



5

 

--------------------------------------------------------------------------------

 

satisfaction of the requirements of Section 6(a) (regarding waiver and release
of claims) and Section 6(b) (regarding restrictive covenants).    

(g)Code Section 280G Cutback.  If the Severance Benefits provided by this Plan
or other benefits otherwise payable to the Participant (a) constitute “parachute
payments” within the meaning of Code section 280G, and (b) but for this Section
5(g), would be subject to the excise tax imposed by Code section 4999 (“Excise
Tax”), then such Severance Benefits or other benefits shall be payable either in
full or in such lesser amount which would result in no portion of such Severance
Benefits or other benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the Excise Tax, results in the receipt by the
Participant, on an after-tax basis, of the greatest amount of such Severance
Benefits and other benefits under this Plan or otherwise, notwithstanding that
all or some portion of such Severance Benefits or other benefits may be taxable
under Code section 4999. Any reduction in the Severance Benefits and other
benefits required by this Section 5(g) shall be made in the following order: (i)
reduction of cash payments; (ii) reduction of accelerated vesting of equity
awards other than stock options; (iii) reduction of accelerated vesting of stock
options; and (iv) reduction of other benefits paid or provided to the
Participant. The calculations in this Section 5(g) will be performed by the
professional firm engaged by the Company for general tax purposes as of the day
prior to the date of the Change in Control. If the tax firm so engaged by the
Company is serving as accountant or auditor for the acquiring company,
the Company shall appoint a nationally recognized tax firm to make the
determinations required by this Section 5(g). The Company shall bear all
expenses with respect to the determinations by such firm required to be made by
this Section 5(g). The Company and the Participant shall furnish such tax firm
such information and documents as the tax firm may reasonably request in order
to make its required determination. The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and the
Participant as soon as practicable following its engagement. Any good faith
determinations of the tax firm made hereunder shall be final, binding and
conclusive upon the Company and the Participant.    As a result of the
uncertainty in the application of Code section 409A, 280G or 4999 at the time of
the initial determination by the professional tax firm described in this Section
5(g), it is possible that the Internal Revenue Service (the “IRS”) or other
agency will claim that an Excise Tax greater than that amount, if any,
determined by such professional firm for the purposes of Section 5(g) is due
(the “Additional Excise Tax”). The Participant shall notify the Company
in writing of any claim by the IRS or other agency that, if successful, would
require payment of Additional Excise Tax. The Participant and the Company shall
each reasonably cooperate with the other in connection with any administrative
or judicial proceedings concerning the existence or amount of liability for
Excise Tax with respect to payments made or due to the Participant. The Company
shall pay all reasonable fees, expenses and penalties of the Participant
relating to a claim by the IRS or other agency. In the event it is finally
determined that a further reduction would have been required under this Section
5(g) to place the Participant in a better after-tax position, the Participant
shall repay the Company such amount within thirty (30) days thereof in order to
effect such result.

Terms and Conditions of Participation

Waiver and Release of Claims. As a condition to receiving Severance Benefits
under the Plan, each Participant shall be required to sign and deliver to the
Company, and may



6

 

--------------------------------------------------------------------------------

 

not revoke or violate the terms of, a general release of all claims against the
Company, and the directors, officers, and employees of each of them, in the form
attached as Exhibit A or such other form reasonably satisfactory to the
Committee. In no case will payments be made or begin before the end of any
revocation period required by applicable law or regulation in connection with
any release or waiver that the Participant is asked to sign.    

(b)Restrictive Covenants. By executing the Participation Agreement, the
Participant agrees to abide by the following restrictive covenants as
consideration for the Severance Benefits provided under Section 5, and
acknowledges that the provisions and covenants contained in this Section 6(b)
are ancillary and material to the terms of the Plan and that the limitations
contained herein are reasonable in geographic and temporal scope and do not
impose a greater restriction or restraint than is necessary to protect the
goodwill and other legitimate business interests of the Company. The Participant
also acknowledges and agrees that the provisions of this Section 6(b) do not
adversely affect the Participant’s ability to earn a living in any capacity that
does not violate the covenants contained herein. The Company acknowledges and
agrees that before Participant shall be determined to have breached any
provision or covenant contained in this Section 6(b), the Participant shall have
been given notice of any such alleged breach (including the grounds for the
Company’s determination in reasonable detail) and been given forty-five (45)
days after receipt of such notice of such breach to (1) cure or remedy any such
breach that is reasonably susceptible of cure or remedy or (2) provide the
Company with support that Participant did not breach this Section 6(b).   During
this forty-five (45) day notice period, a Tier 1 Executive will be afforded the
opportunity to make a presentation to the Board regarding the matters referred
to in the Company’s notice.

(i)Confidential Information. The Participant shall hold in a fiduciary capacity
for the benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies, and other affiliates (collectively, the
“Company Group”), all secret or confidential information, knowledge or data
relating to the Company Group and its businesses (including, without limitation,
any proprietary and not publicly available information concerning any processes,
methods, trade secrets, intellectual property, research secret data, costs,
names of users or purchasers of their respective products or services, business
methods, operating or manufacturing procedures, or programs or methods of
promotion and sale) that the Participant has obtained or obtains during the
Participant’s employment by the Company Group and that is not public knowledge
(other than as a result of the Participant’s violation of this Section 6(b)(i))
(“Confidential Information”). The Participant shall not communicate, divulge or
disseminate Confidential Information at any time during or after the
Participant’s employment and/or service as a consultant with the Company Group,
except with prior written consent of a corporate officer of Company, or as
otherwise required by law or legal process. All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like that the
Participant uses, prepares or comes into contact with during the course of the
Participant’s employment shall remain the sole property of the Company and/or
the Company Group, as applicable, and shall be turned over to the applicable
Company Group company upon termination of the Participant’s employment.

(ii)Non-Recruitment of Company Group Employees, Etc. During the Participant’s
employment with the Company Group and for the Restricted Period, the Participant
shall not (1) solicit or participate in the solicitation of any person who was
employed by the Company Group at any time during the six-month period prior to
the Participant’s termination of



7

 

--------------------------------------------------------------------------------

 

employment to leave the employ of Company Group; or (2) on behalf of the
Participant or any other person, hire, employ, or engage any such person,
provided that these restrictions shall only apply so long as the person remains
employed by the Company Group and for six months after they cease to be employed
by the Company Group. The Participant further agrees that, during the
Participant’s employment with the Company Group and for the Restricted Period,
if an employee of the Company Group contacts the Participant about prospective
employment, the Participant will inform that employee that the Participant
cannot discuss the matter further without informing the Company Group. 

(iii)Non-Solicitation of Business. The Participant acknowledges and agrees that
Company’s customers and any information regarding Company’s customers is
confidential and constitutes trade secrets. In recognition of the confidential
and trade secret nature of information regarding Company’s customers, the
Participant agrees that during the Restricted Period, the Participant shall not
(either directly or indirectly or as an officer, agent, employee, partner or
director of any other company, partnership or entity) solicit on behalf of any
Competitor of the Company Group the business of (1) any customer of the Company
Group during the time of the Participant’s employment or as of the date of
Participant’s termination of employment, or (2) any potential customer of the
Company Group which the Participant knew to be an identified, prospective
purchaser of services or products of the Company Group as of the date of
Participant’s termination of employment. 

(iv)Employment by Competitor. During the Restricted Period, the Participant
shall not invest in (other than in a publicly traded company with a maximum
investment of no more than one percent (1%) of outstanding shares), counsel,
advise, or be otherwise engaged or employed by, any Competitor of the Company
Group.

(v)No Disparagement.

(1)The Participant and the Company shall at all times refrain from taking
actions or making statements, written or oral, that denigrate, disparage or
defame the goodwill or reputation of the Participant or the Company Group, as
the case may be, or any of its trustees, officers, security holders, partners,
agents or former or current employees and directors. The Participant further
agrees not to make any negative statement to third parties relating to the
Participant’s employment or any aspect of the businesses of Company Group and
not to make any statements to third parties about the circumstances of the
termination of the Participant’s employment, or about the Company Group or its
trustees, directors, officer, security holders, partners, agents or former or
current employees and directors, except as may be required by a court or
government body.

(2)The Participant further agrees that, following termination of employment for
any reason, the Participant shall assist and cooperate with the Company with
regard to any matter or project in which the Participant was involved during the
Participant’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment
(other than any litigation in which the Company asserts a claim against
Participant or alleges that Participant breached one of the restrictive
covenants in this Section 6(b)).   The Company shall not unreasonably request
such cooperation of the Participant and shall cooperate with the Participant in
scheduling any assistance by the



8

 

--------------------------------------------------------------------------------

 

Participant taking into account the Participant’s business and personal affairs
and shall compensate the Participant for any lost wages and/or expenses
associated with such cooperation and assistance.

(vi)Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by the Participant, whether alone or jointly with
others, from the date of the Participant’s initial employment by the Company and
continuing until the end of any period during which the Participant is employed
by the Company Group, relating or pertaining in any way to the Participant’s
employment with or the business of the Company Group (each, an “Invention”),
shall be promptly disclosed in writing to the Secretary of the Board and are
hereby transferred to and shall redound to the benefit of the Company and shall
become and remain its sole and exclusive property. The Participant agrees to
execute any assignment to the Company or its nominee, of the Participant’s
entire right, title and interest in and to any Invention and to execute any
other instruments and documents requisite or desirable in applying for and
obtaining patents, trademarks or copyrights, at the expense of the Company, with
respect thereto in the United States and in all foreign countries, that may be
required by the Company. The Participant further agrees to cooperate, while
employed and thereafter, to the extent and in the manner required by the
Company, in the prosecution or defense of any patent or copyright claims or any
litigation, or other proceeding involving any trade secrets, processes,
discoveries or improvements covered by this covenant, but all necessary expenses
thereof shall be paid by the Company. The Participant agrees to disclose
promptly in writing to Company all innovations (including Inventions) conceived,
reduced to practice, created, derived, developed, or made by the Participant
during the term of employment and for three months thereafter, whether or not
the Participant believes such innovations are subject to this Section 6(b)(vi),
to permit a determination by Company as to whether or not the innovations should
be the property of Company. Any such information will be received in confidence
by Company.

(vii)Acknowledgement and Enforcement. The Participant acknowledges and agrees
that: (1) the purpose of the foregoing covenants is to protect the goodwill,
trade secrets and other Confidential Information of the Company; (2) because of
the nature of the business in which the Company Group is engaged and because of
the nature of the Confidential Information to which the Participant has access,
the Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the Company Group in
the event the Participant breached any of the covenants of this Section 6(b);
and (3) remedies at law (such as monetary damages) for any breach of the
Participant’s obligations under this Section 6(b) would be inadequate. The
Participant therefore agrees and consents that (X) if the Participant commits
any breach of a covenant under this Section 6(b) during the applicable period of
restriction specified therein, all unpaid Severance Benefits will be immediately
forfeited, and (Y) if the Participant commits any breach of a covenant under
this Section 6(b) or threatens to commit any such breach at any time, the
Company shall have the right (in addition to, and not in lieu of, any other
right or that may be available to it) to temporary and permanent injunctive
relief from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage.

(viii)Similar Covenants in Other Agreements Unaffected. The Participant may be
or become subject to covenants contained in other agreements (including but not
limited to stock option and restricted stock unit agreements) which are similar
to those contained in this



9

 

--------------------------------------------------------------------------------

 

Section 6(b). Further, a breach of the covenants contained in this Section 6(b)
may have implications under the terms of such other agreements, including but
not limited to a forfeiture of equity awards and long-term cash compensation.
The Participant acknowledges the foregoing and understands that the covenants
contained in this Section 6(b) are in addition to, and not in substitution of,
the similar covenants contained in any such other agreements.

(c)At-Will Employment. Each Participant is employed by the Company on an “at
will” basis and nothing in this Plan shall give any Participant any right to
continue in the employ of the Company. A Participant shall have no rights under
the Plan if the Participant’s employment is terminated by the Company, or any
successor, with Cause or by the Participant without Good Reason, or due to the
Participant’s death or Disability.

(d)Nonduplication; No Impact on Benefits.

Payments to a Participant under the Plan shall be in lieu of any severance or
similar payments that otherwise might be payable under any Company plan,
program, policy or agreement with the Company that provides Severance Benefits
upon termination of employment.

Benefits payable under the Plan, whether paid in a lump sum or in periodic
payments, will not increase or decrease the benefits otherwise available to a
Participant under any company-sponsored retirement plan, welfare plan or any
other employee benefit plan or program, unless otherwise expressly provided for
in any particular plan or program.

Any Severance Benefits specified under the Plan shall be reduced by the amount
of any payment required by the Company to the Participant (A) because of
insufficient advance notice of employment loss as may be required by law; or
(B) under applicable law because of the termination of employment.

Benefit Claims

Initial Claim. Any claims concerning eligibility, participation, benefits or
other aspects of the Plan must be submitted in writing and directed to the
Committee, within thirty (30) days after the communication of the determination
that is the basis of the claim. Within thirty (30) days after receiving a claim,
the Committee will (i) either accept or deny the claim completely or partially
and (ii) notify the Participant of acceptance or denial of the claim. If a claim
is partially or wholly denied, the Committee will provide a written denial to
the Participant no later than ninety (90) days after receipt of the initial
claim request. The written denial shall include specific reasons for the denial,
specific references to the Plan provisions upon which the denial was based, a
description of any additional material or information necessary for the
Participant to perfect the claim, an explanation of why such material is
necessary, and instructions on the Plan’s claim review procedure.

Appeals. The Participant may request in writing to the Board a review of a
denied claim within thirty (30) days after receipt of such denial. Such written
request must contain an explanation as to why the Participant is seeking a
review. For purposes of the review, the Participant has the right to (i) submit
written comments, documents, records and other information relating to the claim
for benefits; (ii) request, free of charge, reasonable access to,



10

 

--------------------------------------------------------------------------------

 

and copies of, all documents, records, and other information relevant to the
claim for benefits; and (iii) a review that takes into account all comments,
documents, records, and other information the Participant submitted relating to
the claim, regardless of whether the information was submitted or considered in
the initial decision. A decision on such review will be rendered in writing
within thirty (30) days of the Board’s receipt of a request for review. A
written notice affirming the denial of a claim will set forth the specific
reasons for the decision and make specific reference to Plan provisions upon
which the decision or appeal is based. In preparation for filing such a request
for review, the Participant or the Participant’s authorized representative may
review pertinent Plan documents, and as part of the written request for review,
may submit issues and comments concerning the claim. No claim may be brought
before or submitted to a court of law or other governmental entity unless and
until the claims process under this Section 7 has been exhausted.

Recoupment

Right of Recoupment.  If, at any time, the Board or the Committee, as the case
may be, determines that any action or omission by the Participant constituted a
violation of the restrictive covenants in Section 6(b) to the material detriment
of the Company, then the Participant’s participation in the Plan shall be
immediately terminated and the Participant shall repay to the Company, upon
notice to the Participant by the Company, up to 100% of the pre-tax amount paid
to the Participant pursuant to this Plan. The Board or the Committee, as the
case may be, shall determine the date of occurrence of such violation and the
percentage of the pre-tax amount received pursuant to this Plan that must be
repaid to the Company. 

Method of Recoupment. To the extent permitted by applicable law, the Company may
enforce the recoupment of any or all amounts due under this Section 8  by
withholding future payment of any Severance Benefits, seeking reimbursement of
previously paid Severance Benefits, demanding direct cash payment, reducing any
amount of compensation owed by the Company to the Participant, and/or such other
means determined by the Board or Committee.

Nonexclusive Remedy.  The Company’s right of recoupment under this Section 8 is
in addition to any remedy available to the Company with respect to any
Participant, including, but not limited to, the initiation of civil or criminal
proceedings and any right to repayment under the Sarbanes-Oxley Act of 2002,
Dodd-Frank Wall Street Reform and Consumer Protection Act, and any other
applicable law.

General

Amendment and Termination of the Plan.  The Board or the Committee may amend or
terminate the Plan in any respect (including any change to the Severance
Benefits) only with two years notice to Participants; provided, however, that
(i) any amendment or termination will not be effective if there is a Change in
Control during the two year notice period, and (ii) the Plan cannot be amended
or terminated during the twenty-four (24) month period after a Change in
Control.  A Participant ceasing to be eligible for a benefit under the Plan
before a Change in Control, as described in Section 4, is not an amendment or
termination of the Plan.





11

 

--------------------------------------------------------------------------------

 

Funding. Benefits payable under the Plan will be paid only from the general
assets of the Company. The Plan does not create any right to, or interest in,
any specific assets of the Company.

No Mitigation. The Participant shall not be obligated to seek other employment
in mitigation of the amounts payable under any provision of the Plan, and the
obtaining of such other employment shall not effect any reduction of the
Company’s obligations to pay the Severance Benefits provided under the Plan
(unless in violation of the restrictive covenants specified under Section 6(b)).

Withholding. The Company may withhold from any payments made under the Plan all
federal, state, local or other taxes required pursuant to any law or
governmental regulation or ruling.

Right to Offset. To the extent permitted by law, the Company may offset against
any obligation to pay any portion of the severance benefit under the Plan any
outstanding amount of whatever nature that the Participant then owes to the
Company in the capacity as an employee. However, no amount of “deferred
compensation” (as defined under Treasury Regulation section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b)(12)) that is payable to a Participant under
the Plan may be used to offset any amount that the Participant then owes to the
Company.

Successors. All rights under the Plan are personal to the Participant and
without the prior written consent of the Committee shall not be assignable by
the Participant. The Plan shall inure to the benefit of and be enforceable by
the Participant’s legal representative. The Plan shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns. Any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Pacific DataVision
shall be required to assume expressly and agree to perform the obligations set
forth in the Plan in the same manner and to the same extent as the Company would
be required to do so.

Governing Law. The Plan and all determinations made and actions taken pursuant
to the Plan shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware or by United States federal law.

Severability. If any provision of the Plan is declared illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the provision
shall be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise deleted, and the remainder of the terms of
the Plan shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.

Notices. Notices and all other communications provided for under the Plan shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, to the Company’s corporate
headquarters address, to the attention of the Committee, or to the Participant
at the home address most recently communicated by the Participant to the Company
in writing.





12

 

--------------------------------------------------------------------------------

 

409A Compliance.

The Plan is intended to comply with, or otherwise be exempt from, Code
section 409A.  The preceding provision, however, shall not be construed as a
guarantee by the Company of any particular tax effect to a Participant under the
Plan. The Company shall not be liable to a Participant for any payment made
under the Plan, at the direction or with the consent of the Participant, which
is determined to result in an additional tax, penalty or interest under Code
section 409A, nor for reporting in good faith any payment made under the Plan as
an amount includible in gross income under Code section 409A.

“Termination of employment,” or words of similar import, as used in this Plan
means, for purposes of any payments under this Plan that are payments of
deferred compensation subject to Code section 409A, the Participant’s
“separation from service” as defined in Code section 409A.  For purposes of Code
section 409A, the right to a series of installment payments under this Plan
shall be treated as a right to a series of separate payments.

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, a Participant, as specified under this Plan: (1) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Code section 105(b); (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.

If a payment obligation under the Plan arises on account of a Participant’s
termination of employment while a “specified employee” (as defined under Code
section 409A and the regulations thereunder and determined in good faith by the
Committee), any payment of “deferred compensation” (as defined under Treasury
Regulation section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) shall be made
within fifteen (15) days after the end of the six-month period beginning on the
date of such termination of employment or, if earlier, within fifteen (15) days
after appointment of the personal representative or executor of the
Participant’s estate following the death of the Participant.

(k)Arbitration. The Company and the Participant agree to attempt to resolve
any dispute between them quickly and fairly. Any dispute related to the Plan
which remains unresolved shall be resolved exclusively by final and binding
arbitration conducted within fifty (50) miles of the Company’s headquarters,
pursuant to the then-current rules of the American Arbitration Association with
respect to employment disputes. The Company shall bear any and all costs of the
arbitration process plus, if a Participant substantially prevails on all
issues raised in an arbitration related to the Plan that is commenced following
a Change in Control, any reasonable attorneys’ fees incurred by the Participant
with regard to such arbitration.





13

 

--------------------------------------------------------------------------------

 

Definitions

The following definitions apply to the Plan:

“Accrued Benefits” means (i) the Participant’s Base Salary through the date of
termination of employment, (ii) any accrued but unused paid time off and
floating holiday pay, and (iii) unreimbursed business expenses.  The Company
will pay the Accrued Benefits to the Participant in a cash lump sum within ten
(10) days after the Participant’s termination of employment with the Company.

“Affiliate”  means any other entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships).

“Base Salary” means the annual rate of base salary in effect as of the date of
termination of employment, determined without regard to any reduction thereof
that constitutes Good Reason.

“Board” means the Board of Directors of PdvWireless, Inc.

“Cash Severance” means the amount specified in Section 5(a) or Section 5(c), as
applicable.

“Cause” means: 

(i)the willful and continued failure of the Participant to perform substantially
the Participant’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), as determined by the Board
with respect to any Tier 1 Executive and as determined by the Company’s Chief
Executive Officer with respect to any Tier 2 or 3 Executive no earlier than
thirty (30) days after a written demand for substantial performance is delivered
to the Participant, which specifically identifies the manner in which the
Company believes that the Participant has willfully and continuously failed to
perform substantially the Participant’s duties with the Company (provided,
however, that with respect to any Tier 1 Executive, the failure to achieve
individual or Company-based performance goals, budgets or targets shall not be
deemed to be a failure of the Participant to perform his or her duties for
purposes of this definition of Cause);

(ii)the willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or
Participant’s ability to perform his or her duties with the Company;

(iii)conviction (including a plea of guilty or nolo contendere) of a felony; or

(iv)a material breach of the restrictive covenants in Section 6(b) subject to
the cure provisions provided in Section 6(b) of the Plan.

“Change in Control”  means the effective date of the occurrence of any of the
following events:





14

 

--------------------------------------------------------------------------------

 

(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than thirty percent (30%) of the total Fair Market
Value or total combined voting power of the Company’s then‑outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than thirty percent (30%) of such voting power, (B) any acquisition
directly from the Company, including, without limitation, pursuant to or in
connection with a public offering of securities, (C) any acquisition by the
Company, (D) any acquisition by a trustee or other fiduciary under an employee
benefit plan of a Participating Company or (E) any acquisition by an entity
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of the voting securities of the Company;
or

(ii)an Ownership Change Event (as defined below) or series of related Ownership
Change Events (collectively, a “Transaction”) in which the shareholders of the
Company immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in clause (iii) of that definition, the entity to which
the assets of the Company were transferred (the “Transferee”), as the case may
be; or

(iii)a majority of members of the Incumbent Directors (as defined below) is
replaced during any twelve (12)-month period;

provided, however, that a Change in Control shall be deemed not to include an
event described in subsection (i) until the earlier of (a) the person has two or
more representatives on the Board of Directors or (b) the person becomes the
“beneficial owner” (as such term is defined in Rule 13d‑3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total Fair Market Value or total combined voting
power of the Company’s then‑outstanding securities entitled to vote generally in
the election of Directors.  

For purposes of subsections (i) and (ii), indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. 

In addition for purposes of subsections (i) and (ii), the Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.

For purposes of this definition of Change in Control, “Incumbent Director” means
a director who either (i) is a member of the Board as of the Effective Date or
(ii) is elected, or



15

 

--------------------------------------------------------------------------------

 

nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but excluding a director who was elected or nominated in connection with an
actual or threatened proxy contest relating to the election of directors of the
Company or at the request of a person who is the “beneficial owner” (as such
term is defined in Rule 13d‑3 under the Exchange Act), directly or indirectly,
of securities of the Company representing more than five percent (5%) of the
total Fair Market Value or total combined voting power of the Company’s
then‑outstanding securities entitled to vote generally in the election of
Directors); and “Ownership Change Event” means the occurrence of any of the
following with respect to the Company:  (i) the direct or indirect sale or
exchange in a single or series of related transactions by the shareholders of
the Company of securities of the Company representing more than fifty percent
(50%) of the total combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of Directors; (ii) a
merger or consolidation in which the Company is a party; or (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company).

“Code”  means the Internal Revenue Code of 1986, as amended, and the regulations
and Treasury guidance promulgated under it.

“Committee” means the Compensation Committee of the Board.  The Committee may
delegate some or all of its authority under the Plan to any person, persons or
subcommittee, in which event, the term “Committee” includes such person, persons
or subcommittee to the extent of such delegation.

“Company” means PdvWireless, Inc. and any Affiliate.

“Competitive Activity” means any design, development, sale, promotion,
production, marketing, licensing, distribution or provision of any service,
technology, product or product feature that is, directly or indirectly, or is
intended to be, competitive with one or more services, technologies, products or
product features provided by the Company Group.  

“Competitor of the Company Group” means any Person that is engaged or preparing
to engage in any Competitive Activity.  

“Disability”  means incapacity due to physical or mental illness which has
rendered the Participant unable effectively to carry out his/her duties and
obligations to the Company or unable to participate effectively and actively in
the management of the Company for a period of  ninety (90) consecutive days or
for shorter periods aggregating to one-hundred twenty (120) days (whether or not
consecutive) during any consecutive twelve (12) months.

“Effective Date” has the meaning specified in Section 2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and guidance promulgated under it.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and guidance promulgated under it.





16

 

--------------------------------------------------------------------------------

 

“Good Reason” means, without the Participant’s consent:

(i)a material diminution in the Participant’s Base Salary, other than a material
diminution that results from a determination by both the President/CEO and the
Chairman that the Company’s financial condition is such that a reduction in
compensation is appropriate and the reduction is applied uniformly to all
Company officers;

(ii)a material diminution in the Participant’s authority, duties, or
responsibilities, which shall include (A) with respect to any Participant who is
a member of the Board, any failure of the Board to appoint or the stockholders
of the Company to elect such Participant as a member of the Board, or any
removal of Participant from the Board for reasons other than Cause, and (B) with
respect to any Participant who is a Tier 1 Executive, following a Change of
Control, a material change in the Company’s long-term business plan or its
strategy to increase the value of its FCC licenses; or

(iii)any requirement that the Participant relocate, by more than fifty (50)
miles, the principal location from which the Participant performs services for
the Company immediately prior to the termination of employment or the occurrence
of the Change in Control.

It shall be a condition precedent to the Participant’s right to terminate
Participant’s employment for Good Reason (before or after a Change in Control)
that (i) the Participant shall have first given the Company written notice
stating with reasonable specificity the breach on which such termination is
premised within ninety (90) days after the Participant becomes aware or should
have become aware of such breach, and (ii) if such breach is susceptible of cure
or remedy, such breach has not been cured or remedied within fifteen (15) days
after receipt of such notice. 

“Health Benefit Continuation” means payment by the Company of the premium for
COBRA coverage, if elected by the Participant and his/her eligible dependents,
upon loss of coverage under the Company’s group health plan for active employees
of the Company due to termination of employment, until the earlier of (i) the
end of the Severance Payment Period, (ii) the date that the Participant becomes
eligible for coverage under another group health plan, or (iii) the end of the
eighteen (18)-month maximum COBRA coverage period.

“Outplacement Assistance” means payment by the Company of the cost of
providing outplacement services for a period of twelve (12) months at a cost not
exceeding $25,000 for each Tier 1 and Tier 2 Executive and for a period of nine
(9) months at a cost not exceeding $15,000 for each Tier 3 Executive, so long as
(i) the Participant commences utilization of the services within six months
following the date of termination of employment; and (ii) the services are
provided by a recognized outplacement provider. Payment shall be made by the
Company directly to the service provider promptly following the provision of the
outplacement services and the presentation to the Company of documentation of
the provision of the services, and in all events by no later than the end of the
year after the year in which such expense was incurred.

“Participant” means a person who has become a participant pursuant to Section 4
of the Plan.

“Participation Agreement” means a written agreement with the Company in such
form as the Committee may specify which obligates the Participant to  comply
with all of the terms and



17

 

--------------------------------------------------------------------------------

 

conditions of participation in the Plan and, with respect to any Participant who
is a Tier 3 Executive, which specifies the Severance Benefits payable to such
Participant. 

“Plan” means this PdvWireless, Inc. Executive Severance Plan.

“Pacific DataVision” means PdvWireless, Inc., a Delaware corporation.

“Restricted Period” means twenty-four (24) months for a Tier 1 Executive,
eighteen (18) months for a Tier 2 Executive, and twelve (12) months for a Tier 3
Executive. 

“Severance Benefits” means the benefits specified in Section 5 of this Plan. 

“Severance Payment Period” means twenty-four (24) months for a Tier 1 Executive,
eighteen (18) months for a Tier 2 Executive, and such period as may be specified
by the Committee for a Tier 3 Executive. 

“Target Bonus” means the Participant’s short-term incentive bonus target in
effect on the Participant’s date of termination of employment, provided,
however, that following a Change in Control, the Target Bonus shall be the
greater of (1)  the Participant’s short-term incentive bonus target in effect on
the Participant’s date of termination of employment, and (2) the Participant’s
short-term incentive bonus target in effect on the date of the Change in
Control. 

“Tier 1 Executives” means Brian McAuley,  Morgan O’Brien,  Rob Schwartz,  Tim
Gray, and such other executives as the Committee shall specify from time to
time.

“Tier 2 Executives” means all Officers of the Company who are not classified as
a Tier 1 Executive and such other executives as the Committee shall specify from
time to time.

“Tier 3 Executives” means such executives as the Committee shall specify from
time to time.

 

18

 

--------------------------------------------------------------------------------

 

EXHIBIT A

WAIVER AND RELEASE AGREEMENT

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[__________], by [________________] (the “Executive”) in consideration of
severance pay and benefits (the “Severance”) provided to the Executive by
PdvWireless, Inc., a Delaware corporation (the “Corporation”), pursuant to the
PdvWireless, Inc. Executive Severance Plan (the “Severance Plan”).

1. Waiver and Release.  Subject to the last sentence of the first paragraph of
this Section 1, the Executive, on his own behalf and on behalf of Executive’s
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges the Corporation and each
of its affiliates, parents, successors, predecessors, and the subsidiaries,
directors, owners, members, shareholders, officers, agents, and employees of the
Corporation and its affiliates, parents, successors, predecessors, and
subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of Executive’s signing of this
Release, concerning Executive’s employment or separation from
employment.  Subject to the last sentence of the first paragraph of this
Section 1, this Release includes, but is not limited to, any payments, benefits
or damages arising under any federal law (including, but not limited to,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances or regulations
(including, but not limited to, any state or local laws, ordinances or
regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.  Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Corporation or any affiliate (a) to make
the payments and provide the other benefits contemplated by the Severance Plan,
or (b) under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.

The Executive understands that by signing this Release, Executive is not waiving
any claims or administrative charges which cannot be waived by law.  Executive
is waiving, however, any right to monetary recovery or individual relief should
any federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on Executive’s behalf arising out of or related to
Executive’s employment with and/or separation from employment with the
Corporation or any affiliate.

The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Release.



WEST\254385002.4 3/20/15

--------------------------------------------------------------------------------

 

1. Acknowledgments.  The Executive is signing this Release knowingly and
voluntarily.  Executive acknowledges that:

(a)Executive is hereby advised in writing to consult an attorney before signing
this Release;

(b)Executive has relied solely on Executive’s own judgment and/or that of
Executive’s attorney regarding the consideration for and the terms of this
Release and is signing this Release knowingly and voluntarily of Executive’s own
free will;

(c)Executive is not entitled to the Severance unless Executive agrees to and
honors the terms of this Release;

(d)Executive has been given at least twenty-one (21) calendar days to consider
this Release, or Executive has expressly waives Executive’s right to have at
least twenty-one (21) days to consider this Release;

(e)Executive may revoke this Release within seven (7) calendar days after
signing it by submitting a written notice of revocation to the
Employer.  Executive further understands that this Release is not effective or
enforceable until after the seven (7) day period of revocation has expired
without revocation, and that if Executive revokes this Release within the
seven (7) day revocation period, Executive will not receive the Severance;

(f)Executive has read and understands the Release and further understands that,
subject to the limitations contained herein, it includes a general release of
any and all known and unknown, foreseen or unforeseen claims presently asserted
or otherwise arising through the date of Executive’s signing of this Release
that Executive may have against the Employer; and

(g)No statements made or conduct by the Employer has in any way coerced or
unduly influenced Executive to execute this Release.

2. No Admission of Liability.  This Release does not constitute an admission of
liability or wrongdoing on the part of the Employer, the Employer does not admit
there has been any wrongdoing whatsoever against Executive, and the Employer
expressly denies that any wrongdoing has occurred.

3. Entire Agreement.  There are no other agreements of any nature between the
Employer and the Executive with respect to the matters discussed in this
Release, except as expressly stated herein, and in signing this Release, the
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.

4. Execution.  It is not necessary that the Employer sign this Release following
the Executive’s full and complete execution of it for it to become fully
effective and enforceable.



2

WEST\254385002.4 3/20/15

--------------------------------------------------------------------------------

 

5. Severability.  If any provision of this Release is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Release shall
continue in full force and effect.

6. Governing Law.  This Release shall be governed by the laws of the State of
Delaware, excluding the choice of law rules thereof.

7. Headings.  Section and subsection headings contained in this Release are
inserted for the convenience of reference only.  Section and subsection headings
shall not be deemed to be a part of this Release for any purpose, and they shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

IN WITNESS WHEREOF, the undersigned has duly executed this Release as of the day
and year first herein above written.

﻿

 

EXECUTIVE:



[_______]

﻿

﻿

﻿



3

WEST\254385002.4 3/20/15

--------------------------------------------------------------------------------